Citation Nr: 0734939	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-29 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the veteran was scheduled for a Travel 
Board hearing in August 2007, but failed to appear.


FINDING OF FACT

The veteran does not have left ear hearing loss for VA 
purposes.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007);    38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated in October 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The October 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-21.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
veteran.  Id., at 17.  Lack of prejudicial harm may be shown 
in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id., at 14; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The October 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  The Board concludes that a 
reasonable person could be expected to understand that any 
relevant evidence should be submitted during the development 
of the claim.  See Pelegrini II, at 120-21.  Accordingly, the 
Board concludes that the failure to provide VCAA compliant 
notice was harmless.  The Board may proceed with 
consideration of the claim on the merits.  See Sanders, 
supra; see also Simmons v. Nicholson, 487 F. 3d 892 (2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  The veteran was 
afforded a VA medical examination in February 2004 to obtain 
an opinion as to whether his alleged left ear hearing loss 
could be directly attributed to service.  Further examination 
or opinion is not needed on the claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the veteran's 
military service.  This is discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2007).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The veteran alleges that his left ear hearing loss is the 
result of noise exposure during service.

VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  See 38 C.F.R. § 
3.385 (2007).  ("[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.").

Review of the veteran's service medical records revealed that 
upon entrance into service, the veteran's hearing was as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
n/a
-5
LEFT
5
5
-5
n/a
-5

Service medical records dated in February 1968 indicated that 
the veteran complained of hearing loss in the left ear (which 
began around January 27, 1968) after a shell exploded near 
the veteran's ear.  Testing revealed a moderate decrease in 
left ear hearing, based on the whispered voice test.  A 
service medical record dated in June 1968 noted that the 
veteran's left ear was lacerated when his helmet was hit by a 
bullet, however no hearing damage was noted.  Upon separation 
from service, the veteran's hearing was noted as 15/15 based 
on the whispered voice test.

In sum, there is no evidence of notable, chronic left ear 
hearing loss during active duty.  See 38 C.F.R. § 3.303; 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In fact, 
there is no evidence of hearing problems for many decades 
after service discharge. 

Based on the veteran's service medical records and his status 
as a combat veteran, he was afforded a VA examination in 
February 2004.  It was noted that after discharge from 
service, the veteran worked as a brakeman for the railroad 
for approximately nine years.  He stated that he did not use 
ear protection because it "wasn't that noisy."  See VA 
examination report, February 20, 2004.  He then worked as a 
security guard for several years.  Thereafter he worked for 
United Airlines since 1985 as a crew chief, supervising the 
loading and unloading of aircraft.  The veteran stated that 
he always used ear protection at his job.  Pure tone results 
revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
30
20
LEFT
20
25
20
30
35

Speech recognition scores, based upon the Maryland CNC word 
list were 100 percent in each ear.  The examiner opined that 
the veteran's complaints of left ear hearing loss are not 
likely related to service.  The veteran presented with a very 
mild hearing loss at 4000 Hertz.  This could have been 
precipitated by exposure to occupational noise exposure.  
However, the examiner concluded that it was not likely that 
the alleged left ear hearing loss was due to his time in 
service.  Id.

In sum, the Board finds that the claim of service connection 
must fail as current medical evidence (i.e., the February 
2004 VA compensation examination report) fails to establish 
that the veteran has a current left ear hearing loss 
disability for VA purposes.  See Hickson, supra; see also 38 
C.F.R. § 3.385 (2007).  Further, even if the Board were to 
assume that the veteran had left ear hearing loss, it is 
notable that the February 2004 VA examiner discounted an 
etiological link to military service.  Under these 
circumstances, the disposition of this claim is based on the 
law, and not the facts of the case, and the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim.  There is not an 
approximate balance of evidence.  


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


